DETAILED ACTION
This Office action is in response to the communication received on 28 December 2021.
Claim 23 is new.
Claims 1-23 are presented for examination.
Response to Arguments
Applicant's amendment and arguments filed 28 December 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
Point (A), the 35 USC 112(a) rejection is overcome (Applicant’s remarks, page 6).
As to point (A), the 35 USC 112(a) rejection is withdrawn.
Point (B), the Double Patenting rejections are overcome with Terminal Disclaimers received and approved on 28 December 2021 (Applicant’s remarks, page 7).
As to point (B), the Double Patenting rejection is withdrawn.
Point (C), the prior art do not disclose the amended element of “transmit a communication complete command” in amended independent claims 1, 17, 22 (Applicant’s remarks, page 7).
As to point (C), Miyabayashi discloses in col. 24, lines 6-13 that, “The user is then asked whether he or she wishes to pair with other device. In response, the user enter “YES” or “NO”, If “YES” is entered, the pairing is successful” in which the amended element of “transmit a communication complete command” = “the “YES” Miyabayashi. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be 
Claims 1-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miyabayashi et al. US patent # 7,948,925 B2.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 1,  Miyabayashi discloses substantially the invention as claimed, including a communication apparatus (Figures 1, 2, the communication device 200), comprising:
a circuitry (Figure 2, the circuitry 104-110) configured to:
transmit, using a first communication method (a first (or NFC) communication mode), a response message (Figure 12, a hangover message transmitted in step S210) including information indicating at least a second communication method (a second communication (a BT or WLAN) mode) (a flag indicating …, a second-communication-mode protocol, col. 18, lines 39-45) to an information processing apparatus (Figures 1, 2, the “peer” communication device 100), in response to a request message (Figure 10, a NFC communication packet received from the “peer” device 100 in step S104) from the information processing apparatus (Figures 1, 2, 10-13 and associated text); and
transmit a communication complete command (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 24, lines 6-13; lines 24-37).
As to claim 2, Miyabayashi discloses, wherein the command is configured for taking an action (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 24, lines 6-13; lines 24-37).
As to claim 3, Miyabayashi discloses, wherein taking the action is making a notification (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 24, lines 6-13; lines 24-37).
As to claim 4, Miyabayashi discloses, wherein the notification is configured to notify a user of establishing a connection of the second communication method (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 24, lines 6-13; lines 24-37).
As to claim 5, Miyabayashi discloses, wherein the circuitry is configured to exchange data with the information processing apparatus using the second communication method (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 24, lines 6-13; lines 24-37).
As to claim 6, Miyabayashi discloses, wherein the circuitry is configured to make a notification when an authentication between the communication apparatus and the information processing apparatus is failed (Figure 20, col. 28, lines 12-31)
As to claim 7, Miyabayashi discloses, wherein the circuitry is configured to make a notification when an authentication between the communication apparatus and the information processing apparatus times out (WPS also includes a time-out function to cancel the configuration process when identifying that credentials are not transferred in a timely fashion, col. 33, line 66 – col. 34, line 5).
As to claim 8, Miyabayashi discloses, wherein the circuitry is configured to make a notification when capabilities of applications between the communication apparatus and the information processing apparatus are unmatched (Figures 1, 2, 10-13 and associated text).
As to claim 9, Miyabayashi discloses, wherein the circuitry is configured to make a plurality of notifications in response to communications between the communication apparatus and the information processing apparatus (Figures 1, 2, 10-13 and associated text).
As to claim 10, Miyabayashi discloses, wherein the circuitry is configured to make a notification after a communication method is specified (Figures 1, 2, 10-13 and associated text, col. 24, lines 6-13, line 24-37).
As to claim 11, Miyabayashi discloses, wherein the circuitry is configured to make a notification when a carrier wave (a wireless signal) is being output from the information processing apparatus (Figures 1, 2, 10-13 and associated text).
As to claim 12, Miyabayashi discloses, wherein the first communication method has a communication range smaller than the second communication method (Figures 1, 2, 10-13 and associated text, col. 7, lines 35 – col. 8, line 18)
As to claim 13, Miyabayashi discloses, wherein the first communication method has the communication range within a distance of approximately 10 cm (Figures 1, 2, 10-13 and associated text, col. 36, lines 4-11).
As to claim 14, Miyabayashi discloses, wherein the first communication method is a non-contact communication method (Figures 1, 2, 10-13 and associated text, col. 20, lines 14-26).
As to claim 15, Miyabayashi discloses, wherein the first communication method includes a near field communication method (Figures 1, 2, 10-13 and associated text, col. 7, line 35 – col. 8, line 18).
As to claim 16, Miyabayashi discloses, wherein the second communication method includes at least one of a Bluetooth method and a wireless LAN method (Figures 1, 2, 10-13 and associated text, col. 7, line 35 – col. 8, line 18).
Claim 17 corresponds to the method claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claims 18-21 = claims 2-5.
Claim 22 corresponds to the non-transitory computer readable medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
As to claim 23, Miyabayashi discloses, wherein the circuitry includes a plurality of circuits (Figures 2, 14 and associated text).
-----------------------------------------------------------------------------------------------


Claims 1-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miyabayashi et al. US patent # 8,380,982 B2.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 1,  Miyabayashi discloses substantially the invention as claimed, including a communication apparatus (Figures 1, 2, the communication device 200), comprising:
a circuitry (Figure 2, the circuitry 104-110) configured to:
transmit, using a first communication method (a first (or NFC) communication mode), a response message (Figures 6, ,17, a hangover message, col. 12, line 58 – col. 13, line 19) including information indicating at least a second communication method (a second communication (a BT or WLAN) mode) (a flag indicating …, a second-communication-mode protocol, col. 12, line 58 – col. 13, line 19) to an information processing apparatus (Figures 1, 2, the “peer” communication device 100), in response to a request message (Figure 10, a NFC communication packet received from the “peer” device 100) from the information processing apparatus (Figures 1, 2, 10-11, 14-16 and associated text); and
communication complete command (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 28, line 35 – col. 29, line 23) (Figures 1, 2, 10-11, 14-16 and associated text).
As to claim 2, Miyabayashi discloses, wherein the command is configured for taking an action (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 28, line 35 – col. 29, line 23) (Figures 1, 2, 10-11, 14-16 and associated text).
As to claim 3, Miyabayashi discloses, wherein taking the action is making a notification (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 28, line 35 – col. 29, line 23) (Figures 1, 2, 10-11, 14-16 and associated text).
As to claim 4, Miyabayashi discloses, wherein the notification is configured to notify a user of establishing a connection of the second communication method (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 28, line 35 – col. 29, line 23) (Figures 1, 2, 10-11, 14-16 and associated text).
As to claim 5, Miyabayashi discloses, wherein the circuitry is configured to exchange data with the information processing apparatus using the second communication method (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 28, line 35 – col. 29, line 23) (Figures 1, 2, 10-11, 14-16 and associated text).
As to claim 6, Miyabayashi discloses, wherein the circuitry is configured to make a notification when an authentication between the communication apparatus and the information processing apparatus is failed (Figures 10-11, 16-18, and associated text).
As to claim 7, Miyabayashi discloses, wherein the circuitry is configured to make a notification when an authentication between the communication apparatus and the information processing apparatus times out (WPS also includes a time-out function to cancel the configuration process when identifying that credentials are not transferred in a timely fashion, col. 39, lines 29-37).
As to claim 8, Miyabayashi discloses, wherein the circuitry is configured to make a notification when capabilities of applications between the communication apparatus and the information processing apparatus are unmatched (Figures 1, 2, 10-11, 14-16 and associated text)
As to claim 9, Miyabayashi discloses, wherein the circuitry is configured to make a plurality of notifications in response to communications between the communication apparatus and the information processing apparatus (Figures 1, 2, 10-11, 14-16 and associated text).
As to claim 10, Miyabayashi discloses, wherein the circuitry is configured to make a notification after a communication method is specified (Figures 1, 2, 10-11, 14-16 and associated text, col. 28, line 35 – col. 29, line 23).
As to claim 11, Miyabayashi discloses, wherein the circuitry is configured to make a notification when a carrier wave (a wireless signal) is being output from the information processing apparatus (Figures 1, 2, 10-11, 14-16 and associated text).
As to claim 12, Miyabayashi discloses, wherein the first communication method has a communication range smaller than the second communication method (Figures 1, 2, 10-11, 14-16 and associated text).
As to claim 13, Miyabayashi discloses, wherein the first communication method has the communication range within a distance of approximately 10 (Figures 1, 2, 10-11, 14-16 and associated text.
As to claim 14, Miyabayashi discloses, wherein the first communication method is a non-contact communication method (Figures 1, 2, 10-11, 14-16 and associated text.
As to claim 15, Miyabayashi discloses, wherein the first communication method includes a near field communication method (Figures 1, 2, 10-11, 14-16 and associated text
As to claim 16, Miyabayashi discloses, wherein the second communication method includes at least one of a Bluetooth method and a wireless LAN method (Figures 1, 2, 10-11, 14-16 and associated text.
Claim 17 corresponds to the method claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claims 18-21 = claims 2-5.
Claim 22 corresponds to the non-transitory computer readable medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
As to claim 23, Miyabayashi discloses, wherein the circuitry includes a plurality of circuits (Figures 2, 14-16 and associated text).
----------------------------------------------------------------------------------------------------------
Claims 1-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miyabayashi et al. US patent # 8,565,131 B2.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 1,  Miyabayashi discloses substantially the invention as claimed, including a communication apparatus (Figures 1, 2, 16,  the communication device 200), comprising:
(Figure 2, the circuitry 104-110) configured to:
transmit, using a first communication method (a first (or NFC) communication mode), a response message (Figure 12, a hangover message transmitted in step S210) including information indicating at least a second communication method (a second communication (a BT or WLAN) mode) (a flag indicating …, a second-communication-mode protocol, col. 18, lines 39-45) to an information processing apparatus (Figures 1, 2, the “peer” communication device 100), in response to a request message (Figure 10, a NFC communication packet received from the “peer” device 100 in step S104) from the information processing apparatus (Figures 1, 2, 10-13 and associated text); and
transmit a communication complete command (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 24, lines 5-20; lines 32-57) (Figures 1, 2, 10-13 and associated text).
As to claim 2, Miyabayashi discloses, wherein the command is configured for taking an action (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, col. 24, lines 5-20; lines 32-57) (Figures 1, 2, 10-13 and associated text).
As to claim 3, Miyabayashi discloses, wherein taking the action is making a notification (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, , col. 24, lines 5-20; lines 32-57) (Figures 1, 2, 10-13 and associated text).
As to claim 4, Miyabayashi discloses, wherein the notification is configured to notify a user of establishing a connection of the second communication method (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, , col. 24, lines 5-20; lines 32-57) (Figures 1, 2, 10-13 and associated text).
As to claim 5, Miyabayashi discloses, wherein the circuitry is configured to exchange data with the information processing apparatus using the second communication method (when Near-Field Communication (NFC) is used as OOB communication, the user(s) initially touches two devices together. The user is then asked whether he or she wishes to pair with the other device. In response, the user enter “YES” (e.g., sending a YES command) or “NO”. If “YES” is entered, the pairing is successfully, , col. 24, lines 5-20; lines 32-57) (Figures 1, 2, 10-13 and associated text).
As to claim 6, Miyabayashi discloses, wherein the circuitry is configured to make a notification when an authentication between the communication apparatus and the information processing apparatus is failed (Figure 20, col. 28, lines 12-31).
As to claim 7, Miyabayashi discloses, wherein the circuitry is configured to make a notification when an authentication between the communication apparatus and the (WPS also includes a time-out function to cancel the configuration process when identifying that credentials are not transferred in a timely fashion, col. 33, line 66 – col. 34, line 5).
As to claim 8, Miyabayashi discloses, wherein the circuitry is configured to make a notification when capabilities of applications between the communication apparatus and the information processing apparatus are unmatched (Figures 1, 2, 10-13 and associated text).
As to claim 9, Miyabayashi discloses, wherein the circuitry is configured to make a plurality of notifications in response to communications between the communication apparatus and the information processing apparatus (Figures 1, 2, 10-13 and associated text).
As to claim 10, Miyabayashi discloses, wherein the circuitry is configured to make a notification after a communication method is specified  (Figures 1, 2, 10-13 and associated text, col. 24, lines 5-20; lines 32-57).
As to claim 11, Miyabayashi discloses, wherein the circuitry is configured to make a notification when a carrier wave (a wireless signal) is being output from the information processing apparatus (Figures 1, 2, 10-13 and associated text).
As to claim 12, Miyabayashi discloses, wherein the first communication method has a communication range smaller than the second communication method (Figures 1, 2, 10-13 and associated text, col. 7, lines 35 – col. 8, line 18).
As to claim 13, Miyabayashi discloses, wherein the first communication method has the communication range within a distance of approximately 10 cm (Figures 1, 2, 10-13 and associated text, col. 36, lines 5-13)
As to claim 14, Miyabayashi discloses, wherein the first communication method is a non-contact communication method (Figures 1, 2, 10-13 and associated text).
As to claim 15, Miyabayashi discloses, wherein the first communication method includes a near field communication method (Figures 1, 2, 10-13 and associated text).
As to claim 16, Miyabayashi discloses, wherein the second communication method includes at least one of a Bluetooth method and a wireless LAN method (Figures 1, 2, 10-13 and associated text).
Claim 17 corresponds to the method claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claims 18-21 = claims 2-5.
Claim 22 corresponds to the non-transitory computer readable medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
As to claim 23, Miyabayashi discloses, wherein the circuitry includes a plurality of circuits (Figures 2, 14 and associated text).
-----------------
The prior art cited in this Office action is: Miyabayashi et al. US patent # 7,948,925 B2; Miyabayashi et al. US patent # 8,380,982 B2; Miyabayashi et al. US patent # 8,565,131 B2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649